Exhibit 10.01

SEPARATION AND RETIREMENT AGREEMENT

This SEPARATION AND RETIREMENT AGREEMENT (“the Agreement”) is made and entered
into as of the 30th day of May, 2006, by and between CARAUSTAR INDUSTRIES, INC.,
a North Carolina corporation with its principal place of business in Austell,
Georgia (“the Company”), and JIMMY A. RUSSELL (“Employee”).

STATEMENT OF PURPOSE

Employee has served as Vice President, Industrial and Consumer Products Group,
of the Company. Employee will resign as an officer of the Company effective as
of July 1, 2006 and will retire from the Company on October 1, 2007. The purpose
of this Agreement is to set forth the terms and agreements of the parties under
which this separation will be accomplished.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Company and Employee
hereby agree as follows:

1. Resignation as Officer. Employee hereby tenders his resignation as an officer
and, if applicable, a director of the Company, its subsidiaries and/or
affiliates, all such resignations to be effective as of July 1, 2006. In this
connection, Employee agrees to execute any documents reasonably required by the
Company, and/or its subsidiaries and affiliates, to effect such resignations.
Employee shall continue as an employee of the Company through October 1, 2007,
as provided in paragraph 2 below.

2. Continuance of Employment/Retirement. Subject to Employee’s full compliance
with the terms of this Agreement, Employee shall continue to be employed by the
Company from the date of this Agreement until October 1, 2007 (the “Continuation
Period”). As an employee of the Company during the Continuation Period, Employee
shall be entitled to receive the salary and benefits specified in paragraph 3
below. During the Continuation Period, Employee agrees to use any and all
accrued vacation to which he would otherwise be entitled and remain accessible
to Senior Management of the Company on business related matters as may be
requested of Employee with prior notice. Effective on October 1, 2007, Employee
will retire from his employment with the Company.

3. Payments and Benefits to Employee.

(a) Salary. During the Continuation Period, the Company shall continue to pay
Employee his current annual base salary of $365,260. All salary payments shall
be made at a time and in accord with the regular payroll practices of the
Company with respect to its executive officers. All such amounts shall be
subject to and reduced by any applicable federal and state withholding taxes or
other deductions authorized by Employee.

(b) Benefits. During the Continuation Period, Employee and covered dependent
shall be entitled to participate in all welfare and pension benefit plans
sponsored or provided by the Company to the same extent and on the same basis as
other executive employees of the Company, except that, Employee shall not be
entitled, from and after July 1, 2006, to (i) accrue vacation; (ii) receive any
short-term or long-term incentive payments or any other bonuses or compensation
except as set forth in



--------------------------------------------------------------------------------

subparagraphs 3(a) 3(d) hereof; (iii) participate in any short-term or long-term
disability plan sponsored or maintained by the Company; (iv) be reimbursed for
dues or assessments relating to any private club, country club or professional
organization; (v) participate in or receive the benefits of the Change in
Control Severance Agreement (“CIC Agreement”) by and between Employee and the
Company; (vi) receive benefits under any severance plan, practice or policy
maintained or sponsored by the Company except as set forth in subparagraph 3(e)
or (vi) receive reimbursement for any business, entertainment or similar
expenses incurred by Employee unless expressly approved in advance. Nothing
herein shall affect the Company’s right to modify, change, terminate or amend
the terms of any of its group welfare or pension benefit plans, and Employee’s
entitlement to any benefits under such plans shall be governed solely and
exclusively by the terms of the then current, actual benefit plan documents.

(c) Conditions to Benefits. All benefits provided to Employee during the
Continuation Period, as set forth in subparagraph 3(b) above, except such
benefits to which Employee is entitled under the Caraustar Industries, Inc.
Retirement Plan, the Caraustar Industries, Inc. Employees’ Savings Plan and the
Caraustar Industries, Inc. Restoration Plan (the “SERP”), shall terminate
immediately upon Employee becoming covered under any group medical benefit plan
sponsored by any employer.

(d) Incentive Plan. Employee shall be eligible to participate in the Company’s
2006 Incentive Plan and may be eligible for an Incentive Plan payment, to the
extent the Compensation Committee of the Board of Directors (the “Committee”)
approves Incentive Plan payments to executive officers, which payment shall be
pro rated based on Employee’s employment through June 30, 2006 (as compared to
twelve months).

(e) Deferred Compensation. Employee shall be entitled to an early termination,
lump sum payment under the Star Tube Deferred Compensation Plan equal to
$51,408.00, which payment shall issue on or as soon as reasonably practicable
after April 1, 2008. Employee is not eligible and shall forego any and all
retirement benefits that were or could have been earned under the Star Tube
Deferred Compensation Plan excepting the payment of $51,408.00.

(f) Outplacement Services. The Company will provide Employee, at no expense to
him, outplacement services at the executive level for a period of six months.
Said services will be provided by a mutually agreed upon resource and the six
month period will commence at a time selected by Employee; provided, however,
that Employer shall only be responsible for services received on or before
October 1, 2007.

4. Benefits Following the Continuation Period.

(a) From and after October 1, 2007 until Employee has reached the age of
eligibility for Medicare, Employee and eligible dependent shall be eligible for
medical, dental and prescription drug coverage comparable to that offered to
active employees either through a Company sponsored group health plan or
otherwise, as may be required by applicable law, at the then current
contribution rates for active employees, provided that: (i) Employee is not in
breach of the terms and conditions of this Agreement; and (ii) Employee is not
then covered under any other employer group medical benefit plan. The Company’s
obligations hereunder shall immediately cease upon Employee becoming covered
under any other employer group medical benefit plan. Employee shall not have the
right to participate or receive any benefit under any other plan, policy or
arrangement of the Company providing benefits

 

2



--------------------------------------------------------------------------------

or perquisites to employees of the Company generally or individually. Provided,
however, that Employee shall be entitled to elect the payment of benefits to
which Employee is entitled under any employee pension benefit plan of the
Company as provided under the terms of any such plan.

5. Stock Options and PARS. All stock options and performance accelerated
restricted stock (PARS) that have been granted to Employee prior to the date
hereof shall continue to vest in accordance with the provisions applicable to
such grants, and shall be exercisable according to the terms and conditions set
forth in the Incentive Plan and the option agreements entered into pursuant
thereto. For purposes of all stock option award agreements and the Restricted
Stock Agreement awarding the PARS, Employee’s employment shall be deemed
terminated on October 1, 2007 because of Retirement (as defined in the Incentive
Plan and such agreements). Management will present and support a proposal for
nonforfeiture of Employee’s Restricted Stock to the Compensation and Employee
Benefits Committee of the Board of Directors (the “Committee”). Employee
acknowledges, however, that it is within the Committee’s sole discretion to make
a determination regarding the nonforfeiture of Restricted Stock as occasioned by
Retirement; and Employee further acknowledges that the Committee is not
obligated to make such determination.

6. Return of Company Property. All records, files, lists, including
computer-generated and electronic files, drawings, notes, notebooks, letters,
handbooks, blueprints, manuals, sketches, specifications, formulas, financial
documents, sales and business plans, customer lists, lists of customer contacts,
pricing information, software, cellular phones, credit cards, keys, equipment
and similar items relating to the Company’s business, together with any other
property of the Company or property which the Employee received in the course of
Employee’s employment with the Company, shall be returned to the Company no
later than July 1, 2006. Employee will be allowed to keep the company-sponsored
laptop and black berry device following the removal of any unlicensed software.
Employee further represents that he will not copy or cause to be copied,
download, print out or cause to be printed out or downloaded or transferred any
software, documents, electronic data or files or other materials originating
with or belonging to the Company.

7. Confidentiality and Nondisparagement. Employee agrees to keep confidential
and not to make any statement, written or oral (including but not limited to any
media source or to any other party) regarding the terms of this Agreement.
Provided, however, it shall not constitute a breach of this paragraph for
Employee to disclose the terms of this Agreement to Employee’s spouse, legal
counsel, tax accountant, medical provider or licensed counselor, provided
Employee obtains the agreement of such person to keep the terms hereof
confidential. Furthermore, Employee, for the good and valuable consideration
furnished herein, agrees not to disparage, bring into disrepute or make any
negative statement concerning the Company, its subsidiaries or affiliates or any
of their respective employees, officers or directors or make any other statement
that would disrupt, impair or affect adversely the reputation, business
interests, or profitability of such parties or place such parties in any
negative light. Any breach of this paragraph by Employee shall constitute a
material breach of this Agreement, and shall entitle the Company to any and all
remedies provided by law for the material breach of contract, including the
suspension of any performance owed by the Company hereunder. Provided, however,
that notwithstanding the provisions hereof, it shall not constitute a breach of
this Agreement for Employee to testify truthfully about any subject when
compelled to do so by properly issued legal process or disclose this agreement
as a requirement of a legal process to enforce the commitments contained herein.

 

3



--------------------------------------------------------------------------------

8. Admissions. Employee acknowledges that the payment by the Company of the
benefits described herein shall never for any purpose be considered an admission
of liability on the part of the Company, by whom liability is expressly denied,
and no past or present wrongdoing on the part of the Company shall be implied by
such payment. Similarly, no admission of past or present wrongdoing on the part
of Employee shall be implied by virtue of his resignation from the Company.

9. Release. As consideration for the payments and benefits to be provided by the
Company to Employee hereunder, Employee agrees for Employee and for Employee’s
heirs, executors, administrators and assigns, to release and forever discharge
the Company and all of its parent and subsidiary corporations and each of their
affiliated entities (including limited liability companies and partnerships or
joint ventures), together with each of their respective agents, officers,
employees, directors, insurers, benefit plans and attorneys, from, and to waive
any and all rights with respect to all manner of known claims, actions, causes
of action, suits, judgments, rights, demands, debts, damages, or accountings of
whatever nature, legal, equitable or administrative, which Employee ever had,
now has or may claim to have, upon or by reason of the occurrence of any matter,
cause or thing whatsoever up to the date of this Separation Agreement, including
without limitation: (i) any claim whatsoever (whether under federal or state
statutory or common law) arising from or relating to Employee’s employment or
changes in Employee’s employment relationship with the Company, including
Employee’s separation, termination, resignation or retirement therefrom;
(ii) all claims and rights for additional compensation or benefits of whatever
nature (including for any welfare or pension benefits pursuant to any plan
maintained or sponsored by the Company); (iii) any claim under any contract
including for breach of contract, implied or express, impairment of economic
opportunity, intentional or negligent infliction of emotional distress, wage or
benefit claim, prima facie tort, defamation, libel, slander, negligent
termination, wrongful discharge, or any other tort, whether intentional or
negligent; (iv) all claims and rights under Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1866, 1871, or 1991, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, all as amended, or any other
federal, state, county or municipal statute or ordinance relating to any
condition of employment or employment discrimination; and (v) all claims under
any employment agreement by and between Employee and the Company. Provided,
however, this Release shall not (i) include any claims relating to the
obligations of the Company under this Agreement, (ii) operate to release
Employee’s ownership of any common stock of the Company or rights provided to
Employee in connection with stock option awards or performance accelerated
restricted stock issued to him prior to the date hereof; or (iii) affect
Employee’s vested and accrued rights as a participant in the Company’s
tax-qualified defined benefit or defined contribution pension plans or the SERP.

10. Noncompetition. Employee shall continue to be bound by reasonable standards
of confidentiality until October 1, 2007. Employee’s compliance with these
obligations shall be a condition to Employee’s receipt of any payments or
benefits under this Agreement, and Employee’s failure to comply with any of the
terms thereof shall result in a forfeiture of all payments and benefits
described herein, except for Employee’s vested and accrued rights under stock
option and performance accelerated restricted stock agreements, the
tax-qualified pension benefit plans and the SERP of which Employee is a
participant or beneficiary. Until October 1, 2007, the Employee shall not serve
as a majority owner or senior officer of an entity that is in direct competition
with the primary business and sales activities of the Industrial and Consumer
Products Group. Until October 1, 2007, the Employee shall be prohibited from
directly calling on or soliciting the customers currently being supplied by the
Industrial and Consumer Products Group in such competitive products and
services.

 

4



--------------------------------------------------------------------------------

11. Governing Law and Forum Selection. This Agreement shall be governed by the
substantive laws of the State of North Carolina, without regard to the effect or
application of any conflict of laws principles to the contrary. Employee and the
Company agree that any claim against the Company or any of its affiliates or
their employees, officers or directors (“the Company Parties”) arising out of or
relating in any way to this Agreement or to Employee’s employment with the
Company shall be brought exclusively in the Superior Court of Cobb County,
Georgia, or the United States District Court for the Northern District of
Georgia (Atlanta Division), and in no other forum. Employee and the Company
hereby irrevocably consent to the personal and subject matter jurisdiction of
these courts for the purpose of adjudicating any claims subject to this forum
selection clause. Employee and the Company also agree that any dispute of any
kind arising out of or relating to this Agreement or to Employee’s employment
(including without limitation any claim released herein by Employee) shall at
either the Employee’s or the Company Parties’ election or demand be submitted to
final, conclusive and binding arbitration before and according to the rules then
prevailing of the American Arbitration Association in Atlanta, Georgia, which
election or demand may be made at any time prior to the last day to answer
and/or respond to a summons and/or complaint or counterclaim made by Employee or
the Company. The results of any such arbitration proceeding shall be final and
binding both upon the Company Parties and upon Employee, and shall be subject to
judicial confirmation as provided by the Federal Arbitration Act, which is
incorporated herein by reference. Provided, however, that nothing in this
paragraph 11 shall preclude the Company Parties from obtaining preliminary or
emergency injunctive relief to restrain any violation of the provisions hereof.

12. Severability. If any of the provisions set forth in this Agreement be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

13. Voluntary Agreement. Employee hereby represents that Employee has carefully
read and completely understands the provisions of this Agreement and that
Employee has entered into this Agreement voluntarily and without any coercion
whatsoever, and in order to receive benefits that are not otherwise owed to
Employee by the Company. Employee represents that he has been advised in writing
of his right to secure counsel to assist in his reviewing this Agreement, that
he has had sufficient time to review carefully each of the provisions hereto
with his counsel, and that his execution hereof is the product of his own free
will and volition. The Company hereby represents that it has entered into this
Agreement voluntarily and that due corporate authority has been obtained for
entry into this Agreement.

14. Assistance and Cooperation. During the Continuation Period the Employee
agrees to cooperate with and provide assistance to the Company and its legal
counsel in connection with any litigation (including arbitration or
administrative hearings) or investigation affecting the Company, its
subsidiaries or affiliates in which, in the reasonable judgment of the Company’s
counsel, Employee’s assistance or cooperation is needed. Employee shall, when
requested by the Company, provide testimony or other assistance and shall travel
at the Company’s request in order to fulfill this obligation. Provided, however,
that, in connection with such litigation or investigation, the Company shall
attempt

 

5



--------------------------------------------------------------------------------

to accommodate Employee’s schedule, shall provide him with reasonable notice in
advance of the times in which his cooperation or assistance is needed, and shall
reimburse Employee for any reasonable expenses and loss of income incurred in
connection with such matters, unless otherwise prohibited by law. In addition,
during the time he is receiving any of the payments set forth herein, Employee
agrees to cooperate fully with the Company on all matters relating to his
employment and the conduct of the Company’s business.

15. Waiver, Dependent Conditions and Fees. Any waiver or consent from the
Company with respect to any term or provision of this Agreement or any other
aspect of the Company’s conduct shall be effective only in the specific instance
and for the specific purpose for which given and shall not be deemed, regardless
of frequency given, to be a further or continuing waiver or consent. The failure
or delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement shall not affect the Company’s right at a later time
to enforce any such term or provision. In addition thereto, the failure of the
Employee to perform or satisfy any obligation set forth herein shall give the
Company the right to suspend any obligation otherwise owed to Employee
hereunder.

16. Acknowledgement of Waiver of Rights. Employee acknowledges that Employee’s
waiver of rights and claims under this Agreement includes a waiver of rights and
claims under the Federal Age Discrimination in Employment Act of 1967, as
amended, and that such waiver and the waiver and release of all other rights and
claims contemplated by the release set forth in paragraph 9 above are made
knowingly and voluntarily. Employee acknowledges that he has been given a period
of at least twenty-one (21) days to consider the provisions of the release
stated above, and to consult with his attorney, accountant, tax advisor, spouse
or other persons prior to making a decision to sign this document. Employee
further acknowledges that the Company has not pressured or coerced Employee to
execute this Agreement prior to the expiration of 21 days from the date it was
furnished to Employee and that any decision to execute this Separation Agreement
prior to such time has been made freely and voluntarily.

17. Indemnification. The Company agrees to indemnify Employee for acts and
omissions preceding the date of his resignation as an officer of the Company to
the full extent permitted under the Articles of Incorporation and Bylaws of the
Company. The Company further agrees to maintain for Employee, with respect to
acts and omissions preceding said resignation date, directors’ and officers’
liability insurance with the same limits as pertain to the Company’s other
officers and directors.

18. Further Conditions. The obligations of the Company set forth in this
Agreement, are conditional upon Employee’s execution and full ratification of
this Agreement, including the release set forth herein, no later than twenty-one
(21) days following the date on which this Separation Agreement is submitted to
Employee, as well as upon Employee’s failure to revoke the same following the
expiration of seven days following such execution. In the event that Employee
fails to execute this Agreement within such 21-day period or revokes the
execution thereof within seven days following such execution thereof, the
Company’s obligations hereunder shall be null and void.

19. Ratification and Return of Consideration. Any attempt by Employee to
challenge this Agreement or attempt to declare any provision herein void or
voidable, must be preceded by a

 

6



--------------------------------------------------------------------------------

return of any and all consideration received hereunder. In particular, should
Employee fail to return any part of such consideration within forty-five
(45) days hereof, Employee shall be deemed to have accepted the full benefits of
this Agreement and shall be bound by all provisions herein. Provided, however,
that nothing in this paragraph shall be deemed to preclude Employee’s
ratification of this Agreement in any other way allowed or permitted by law.

20. Entire Agreement. This Agreement contains the entire agreement between the
Company and Employee and supersedes all prior agreements relating to the subject
matter hereof, except as expressly referred to herein, and may be changed only
by a writing signed by the parties hereto. Among the agreements superseded and
replaced are the Change in Control Severance Agreement, the Confidentiality and
Non-Competition Agreement, both executed on November 7, 2005, and the Amended
and Restated Deferred Compensation Agreement between Caraustar Industries and
Consumer Products Group, Inc. and Jimmy A. Russell, dated December 22, 2005. Any
and all prior representations, statements and discussions regarding the subject
matter of this Agreement have been merged into and/or replaced by the terms of
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representatives as
of the day and year first above written.

 

EMPLOYEE      CARAUSTAR INDUSTRIES, INC.

/s/   Jimmy A. Russell

    

/s/   Michael J. Keough

By:   Jimmy A. Russell      By:   Michael J. Keough          President and CEO

 

7